DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu [US 2018/0373655 A1] in view of Lee et al [US 2014/0204672 A1].
As to claim 1, Liu teaches a storage device comprising:
a memory device including a plurality of memory blocks [e.g., FLASH MEMORY 120 in fig. 1]; and
a memory controller [e.g., MEMORY CONTROLLER 130 in fig. 1] configured to comprise a system cache buffer storing system information and store the system information in a first memory block among the plurality of memory blocks [e.g., “During an initiation of the memory system, the controller 130 can copy the address translation tables and system information tables from corresponding cache management table blocks and system information table blocks in the flash memory 120 to the working memory 139” in paragraph 0029];

As such above, Liu does not teach erasing a portion of the first memory block to store the changed system information which requires only a page amount or a portion of the first memory block. In spite of requiring a page amount or a portion of the first memory block to store the system information, Liu teaches erasing a whole first memory block to store the page amount of the changed system information.  However, Lee et al teach a memory block including a plurality of sub-blocks is erasable only a portion of the memory block in addition to erasable the whole block [e.g., “Each sub-block in the memory block BLKi is erased independently of the other sub-blocks, irrespective of the 
As to claim 2, the combination of Liu and Lee et al teaches wherein the portion of the first block corresponds to at least one sub-block among sub-blocks of the first memory block [e.g., “In an exemplary embodiment of the present inventive concept, it is 
As to claim 3, the combination teaches wherein the system information comprises at least one of mapping information indicating a mapping relationship between logical addresses and physical addresses, a valid page count, an erase count, or a read count [e.g., “The control circuitry 136 can include working memory 139 in which local copies of address translation tables, like logical-to-physical (L2P) translation tables, parameters and look-up tables, are stored when in use.  Also, the control circuitry 136 can store system information tables in the working memory 139, where the system information tables include write counts, erase counts and valid counts for related physical locations in support of operations such as garbage collection and wear leveling” in paragraph 0028 of Liu].
As to claim 4, the combination teaches wherein the memory controller periodically moves the system information stored in the system cache buffer into the first memory block [e.g., “Also, the system variables are backed up periodically using a background memory management function, or when possible, by copying to an available block in the flash memory.  In some systems, the address translation tables are maintained using a cache-based algorithm which includes recording mapping relations in a cache mapping table CMT that identifies mappings that are already flushed to the flash memory and mappings that are not yet flushed” in paragraph 0004 of Liu].
As to claim 5, the combination teaches wherein the system cache buffer comprises at least one of a Static RAM (SRAM) or a Dynamic RAM (DRAM) [e.g., “Alternatively, the bad block indicator information, the ECC, the metadata of pages, or the like, may be stored in the memory module 113 of the controller 110” in paragraph 0103, “The memory module 113 may include, for example, static random access memory (SRAM), but exemplary embodiments of the present inventive concept are not limited thereto” in paragraph 0054 of Lee et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim [US 2019/0196744 A1] teaches erasing a portion or a sub-block of memory block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/21/2021